HAYS, Circuit Judge
(dissenting):
I believe that the court reads International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945) and Hanson v. Denckla, 357 U.S. 235, 78 S.Ct. 1228, 2 L.Ed.2d 1283 (1958), too narrowly. Here the third party defendant solicited in New York City by mail, negotiated with the buyer in New York by mail, delivered samples into New York, sent a purchase order to be signed by Sirotta in New York, and had truckers paid by it make deliveries of 115 tons of walnut shells into New York. The New York contacts were obviously more than “minimal.”
I can see no necessity for taking further evidence on the issue of jurisdiction.